Title: To George Washington from Daniel Hinsdale, 23 March 1789
From: Hinsdale, Daniel
To: Washington, George



Hartford [Conn.] March 23d 1789

May it please your Excellency—
In Consequence of orders Recieved from the Directors of the Woolen Manufacture in this City—I have the Honour to forward to your Excellency A Pattern of fine Cloth of our Fabrick—Which the Company flatter themselves Your Excellency will Recieve as A Token of their Respect & Esteem—I have the Honour to be Your Excellencys Most obedient & Most Hume Servant

Danll Hinsdale Agent for the Company

